Citation Nr: 0124815	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating action 
of the Pittsburgh Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
post traumatic stress disorder. 



REMAND

The veteran's DD 214 indicates that he was wounded in action 
at Bunker Hill in Korea on December 20, 1952.  For his 
service the veteran received the Purple Heart and the Korean 
Service Medal with 3 stars.  In this regard, the veteran 
reported that while in Korea he was stationed to trash detail 
when a Chinese mortar attack took place.  He reported being 
struck by shrapnel in the neck and the left hand. 

The veteran was afforded a VA examination for PTSD in January 
2001.  Subsequent to service in Korea, the veteran reported 
that he worked as a truck driver until 1991 when he was 
involved in a serious accident and had to be hospitalized for 
28 days.  He indicated that because of the severity of the 
accident he was unable to return to work.  He reported that 
it took him three years to recover from his multiple 
injuries.  

The veteran did not report any significant problems prior to 
the time of the truck accident.  He reported that he had 
become a worrier.  The veteran further reported that he 
suffered from chronic sleep problems and that he hollered out 
in his sleep.  He indicated that he thought about Korea 
everyday.  However, when talking about his memories from the 
war, he stated, "[t]hey weren't that bad."  He reported a 
startle response to loud noises and said that he has episodes 
of mood disturbances.  He reported that these mood 
disturbances occur about three times a year, and began after 
his accident in 1991.  The examiner noted that the PTSD 
symptoms reported by the veteran were not specifically 
related to any military trauma.  

The examiner's opinion was that the veteran's psychological 
problems began in 1991.  He indicated that he had reviewed 
the veteran's claims file and treatment records from Erie 
VAMC.  In reviewing treatment records the examiner noted that 
there were no references to any PTSD symptoms in his progress 
notes by the psychiatrists, psychiatric nurse practitioner, 
social worker, or primary care provider.  The veteran's signs 
and symptoms appeared to be consistent with a bipolar 
disorder with frequent depressive episodes. 

The veteran was diagnosed with bipolar disorder.  

The veteran was evaluated at a Vet Center in February 2001.  
Subsequent to service the veteran stated that he had received 
treatment for depression since 1991.  However, the examiner 
indicated, the roots of his depression began in Korea.  The 
veteran reported that he felt guilt regarding the 
circumstances for the issuance of the Purple Heart.  He 
indicated that he suffered from intrusive daytime war 
memories of those wounded and killed in Korea.  These 
intrusive thoughts were noted to have led to a lifetime of 
survivor guilt.  The examiner noted that the veteran had been 
effected by PTSD symptoms since service in Korea.  The 
veteran was diagnosed with PTSD and Depression.  

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA, are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(b)(1) (West Supp. 2001) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).

The provisions of 38 U.S.C.A. § 5103A (West Supp. 2001) 
pertain to the duty to assist.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2001) generally provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  Thirty-eight 
C.F.R. § 3.159 is revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence and what is considered to be a 
substantially complete application.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)-(3)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

On VA outpatient treatment in August 1997, the veteran 
reported that he was receiving psychiatric medication from a 
private physician.  The records of treatment from this 
physician are not part of the claims folder.  

On the VA examination in January 2001, it was reported that 
the veteran had received treatment at the behavioral health 
clinic at the Erie, Pennsylvania VA Medical Center since 
1995.  The claims folder contains no records dated prior to 
1997.

It was also reported that prior to 1995 the veteran had 
received treatment at Hamot Hospital.  These records also do 
not appear to be a part of the claims folder.  

The Board also notes that the examiner providing the January 
2001 examination did not have the opportunity to review the 
examination provided at the Vet Center.

The RO appears to have requested the veteran's service 
medical records, it is unclear whether these records are 
available.

In view of the foregoing, this case is REMANDED for the 
following actions.

1.  The RO should ask the veteran to 
report any psychiatric treatment he has 
received since July 2000.  The RO should 
take all necessary steps to obtain 
records of this treatment and associate 
the records with the claims folder.  The 
RO should also seek all records of the 
veteran's psychiatric treatment at Hamot 
Hospital, the Erie, Pennsylvania VA 
Medical Center prior to May 1997, and 
from the veteran's private physician.  
The veteran should be advised of any 
records that the RO is unable to obtain.

2.  The RO should request the veteran's 
service medical records from the 
appropriate branch of the service 
department, including the National 
Personnel Records Center.  The RO should 
request that the service department 
notify the RO if those records are 
unavailable.

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any current 
psychiatric disability.  The examiner 
should review the claims folder and note 
such review in the examination report.  
The examiner is requested to express an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD.  If 
the veteran meets the criteria, the 
examiner should report the stressors 
supporting the diagnosis.

4.  The RO should then readjudicate the 
veteran's claim in accordance with the 
VCAA and its implementing regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




